Citation Nr: 1235498	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-26 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than May 29, 2008, for an award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969, including service in the Republic of Vietnam of Vietnam from April 1968 to April 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the St. Petersburg, Florida, VA Regional Office (RO).  

The Board notes that in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the United States Court of Appeals for Veterans Claims (Court) held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  As such, the Board concludes that the TDIU rating claim was separately adjudicated from the increased rating claim, in the April 2009 rating decision on appeal.  

The record indicates that the Veteran has been diagnosed as having heart problems and he reports having had a myocardial infarction.  As such, the RO should contact the Veteran and have him clarify whether he seeks service connection for heart disability, to include on a presumptive basis in light of his Vietnam service.  This matter is referred to the RO for appropriate action.


FINDING OF FACT

Prior to May 29, 2008, the Veteran's service-connected disability did not preclude substantially gainful employment.  


CONCLUSION OF LAW

Prior to May 29, 2008, the criteria for an award of a total disability rating based on individual unemployability due to service-connected disability were not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.15, 4.16 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks a TDIU prior to May 29, 2008.  Having considered the evidence, the Board finds that an earlier effective date is not warranted.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  Id.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For the Veteran to prevail on his TDIU claim, it is necessary that the record reflect some factor which takes his case outside the norm of other such Veterans.  38 C.F.R. §§ 4.1, 4.15 (2011).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a disability evaluation is itself recognition of industrial impairment.  See. 38 C.F.R. § 4.1 (2011).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  
As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, a 70 percent evaluation was assigned for PTSD, since February 28, 2006.  Therefore, the Veteran met the threshold requirement to be considered for a TDIU based solely on PTSD.  38 C.F.R. § 4.16(a).  Other than the Veteran's lay assertions, however, there is no evidence that he was unemployable, prior to May 29, 2008.  Rather, the April 2007 VA examination reports reflect that he was fully employable, and the PTSD examiner specifically stated that the Veteran could perform desk-type work.  

The Veteran is competent to report his symptoms, and although a former colleague with whom he worked submitted a statement in January 2008 to the effect that he stopped working in 1981, such does not establish that the Veteran was unable to maintain gainful employment.  In fact, a June 2005 SSA determination reflects disability primarily due to chronic ischemic heart disease, and although a secondary diagnosis of affective/mood disorder is noted, a May 2006 private opinion states that his primary limitations were due to physical constraints, not psychiatric symptoms.  Regardless, SSA determinations as to employability are not binding on VA.  Collier v. Derwinski, 1 Vet. App. 413 (1991).

The Board notes that although the April 2006 VA examiner noted the Veteran's report of having not worked in two years, a July 2005 VA PTSD examination report notes only a few hours lost from work and that he was able to do activities of daily living and handle his own money.  Regardless, the competent, reliable evidence does not establish that the Veteran's service-connected PTSD precluded sedentary employment, prior to May 29, 2008.  

The Board notes that although the Veteran's representative asserts that a TDIU is warranted from the date of the initial claim for PTSD in 2004, as noted above, the TDIU claim was bifurcated from the issue pertaining the evaluation of PTSD.  Locklear.  Regardless, at no time prior to May 29, 2008, has the evidence established that service-connected disability precluded substantially gainful employment.  Thus, an effective date earlier than May 29, 2008, for the grant of a TDIU is not warranted.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the Board finds that the benefit sought on appeal must be denied.  


ORDER

An effective date earlier than May 29, 2008 for the grant of a TDIU is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


